Citation Nr: 0004652	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-20 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN) 
as secondary to service-connected anxiety reaction.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound (GSW) of the left temporal area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to October 
1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a decision dated in March 1965, the Board denied 
entitlement to service connection for arteriosclerotic heart 
disease.  Subsequent to that decision the veteran has been 
diagnosed as having hypertension.  Since the diagnosis of 
hypertension is new, the Board will consider the claim for 
service connection for that disease on a de novo basis.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (a claim based 
on a new diagnosis constitutes a new claim).



FINDINGS OF FACT

1.  There is competent evidence that the service connected 
anxiety reaction aggravates the veteran's current 
hypertension.

2.  The veteran's GSW scar in the left temporal region is 
manifested by no more than moderate disfigurement.  



CONCLUSIONS OF LAW

1.  The claim for service connection for HTN as secondary to 
service connected anxiety reaction is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to a rating in excess of 10 
percent for a residual scar of a GSW to the left temporal 
area are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.118, Diagnostic Code (DC) 7800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Hypertension

Factual Background

The veteran's service medical records contain no findings 
referable to HTN.

By rating decision in December 1943, service connection was 
established for an anxiety disorder.  The veteran contends 
that he currently suffers from HTN as a result of his 
service-connected anxiety reaction. 

The record includes private and VA records that reflect that 
the veteran experienced a myocardial infarction in 1963.  
Subsequently, he reportedly remained relatively asymptomatic 
until June 1995 when he experienced the onset of angina.  
Contemporaneous clinical documents note that he had a medical 
history that included HTN.

In a March 1998 VA General Medical examination report.  The 
examining physician stated the following:

I was unable to establish any direct 
relationship between patient's anxiety 
problems and his blood pressure based on 
the clinical information provided to me 
by the patient and a review of his C-
file.  Theoretically, however, it is 
possible that anxiety can indeed increase 
the blood pressure of a patient suffering 
from hypertension and treatment directed 
at reducing anxiety usually has a 
beneficial effect on blood pressure.  

In a VA heart and hypertension examination in March 1998, the 
examiner concluded that the veteran's anxiety state and 
stressful situations could aggravate his hypertension (and 
his coronary artery disease).

The RO cited an opinion in a rating action in July 1996, from 
D. Pamela Steele, M.D., M.P.H., Acting Director Medical 
Service, VHA, Cardiovascular Disease Service dated August 14, 
1995, which allegedly asserted that there was no current 
medical literature that established a relationship between 
stress, anxiety, or other psychiatric disability and the 
subsequent onset of HTN.  The Board notes that this record is 
no longer included in the claims file.  

Law and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).


Analysis

The Board finds that there is competent evidence that the 
veteran's current hypertension is aggravated by the service 
connected anxiety reaction.  This evidence comes in the form 
of the opinion expressed by the VA heart and hypertension 
examiner in March 1997, and is somewhat supported by the 
opinion of the general medical examiner.  Accordingly, the 
Board concludes that the claim for service connection for 
hypertension secondary to anxiety reaction is well grounded.

Increased Rating 

Factual Background

The veteran seeks entitlement to a rating in excess of 10 
percent for a residual GSW scar of the left temporal area.  

Review of the record shows that in a December 1943 rating 
action, service connection for a psychiatric disorder and the 
left temple scar was established as part and parcel of the 
same disability.  At that time, the RO considered service 
medical records (SMRs) which reflected that the veteran had a 
severe battle reaction after suffering the shell fragment 
head injury.

Separate ratings for these disorder were ultimately 
established and a 30 percent rating remained in effect for 
the scar for several years.  However, upon rating decision in 
July 1956, the RO determined that a 10 percent rating was 
warranted under DC 7800 regarding scars from December 1, 
1956, based on VA clinical findings from July 1956 which 
showed that the scar was slightly adherent and resulted in 
some facial disfigurement.  There was no evidence of nerve 
damage.  

The 10 percent rating was continued over the years in 
numerous RO rating decisions.  A private X-ray report in July 
1993 reflects that a small metallic fragment remained in the 
left temporal area, but it did not appear that the fragment 
penetrated in the left orbit.  No abnormal symptoms were 
indicated.  This appeal ensued following a July 1996 rating 
decision that confirmed the 10 percent evaluation.  

The evidence considered by the RO in July 1996 included VA 
outpatient treatment report dated from May 1995 to March 1996 
and private treatment records dated from 1987 through 1996.  
These records are silent for treatment of the scar or for any 
related complaints.  

Upon VA scar examination in May 1997, it was noted that the 
veteran had incurred scars in the left temporal area in March 
1943.  The shrapnel had not been removed.  
The veteran complained of intermittent headaches, although he 
related that had decreased in recent years.  It was noted 
that the veteran had a 3 1/2-cm. scar on the side of the left 
eye.  The scar was noted to be minimally distracting from a 
side view, and to curve with the veteran's skin lines.  The 
scar was slightly raised.  Examination of the scar revealed 
no keloid formation.  It was non-tender and did not limit 
function.  It was slightly raised and inflamed.  

At a personal hearing in September 1997, the veteran and his 
wife testified in support of his claim.  The hearing officer 
indicated that the scar was visible noting that it was 
"right by the left eye."  The veteran described some 
numbness in the scar area.  His wife said that he no longer 
experienced severe headaches as he had in the past.  The 
veteran said that he had occasional headaches.  Hearing 
[Hrg.] Transcript [Tr.] at 8.  

Additional VA general examination in March 1998 reflects that 
the veteran had multiple scars in the left temporal region.  
The examiner did not associate any current complaints with 
the scars.  Neurological examination was within normal 
limits.  

Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected scar as a residuals of a GSW 
to the left temporal area is rated pursuant to DC 7800 for 
disfiguring scars of the head, face or neck.  A 
noncompensable evaluation is warranted for slight impairment 
and a 10 percent evaluation is warranted for moderately 
disfiguring impairment.  A 30 percent evaluation is warranted 
for severe impairment, especially if producing a marked and 
unsightly deformity of eyelids, lips and auricles.  38 C.F.R. 
§ 4.118, DC 7800 (1999).  

The Rating Schedule also provides that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender, and painful 
on objective demonstration.  38 C.F.R. § 4.118, DCs 7803, 
7804 (1999).  

Additional DCs considered by the Board include 38 C.F.R. § 
4.124a, 8205 and 8207 (1999), for rating disability due to 
paralysis of the fifth (trigeminal) cranial nerve and 
paralysis of the seventh (facial) cranial nerve.  As to DC 
8205, disability from lesions of the peripheral portions of 
the first, second, third, fourth, sixth, and eighth nerves 
will be rated under diagnostic codes pertaining to evaluation 
of disability of the organs of special sense.  Moderate 
incomplete paralysis of the fifth cranial nerve warrants a 10 
percent evaluation while severe incomplete paralysis warrants 
a 30 percent evaluation.  For a 50 percent evaluation, there 
must be complete paralysis.  

38 C.F.R. § 4.124a, Diagnostic Code 8207, provides for a 10 
percent evaluation for moderate incomplete paralysis and a 20 
percent evaluation requires severe incomplete paralysis.  A 
30 percent evaluation requires complete paralysis.  

Analysis

Initially, the Board points out that in evaluating the 
severity of a particular disability it is essential to 
consider its history.  38 C.F.R. § 4.1 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip op. 
at 9.  On the other hand, where entitlement to compensation 
has already been established, as is the claim herein at 
issue, the appellant's disagreement with an assigned rating 
is a new claim for increased benefits based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).

The veteran is currently assigned a 10 percent evaluation for 
his service-connected scar of the left temporal area pursuant 
to DC 7800 for disfiguring scars of the facial area.  The 
maximum rating pursuant to DCs 7803 and 7804 for scars that 
are superficial, poorly nourished, with repeated ulceration, 
or tender and painful scars is 10 percent.  Thus, the veteran 
cannot receive a rating in excess of 10 percent under those 
codes.

Under 7800, however, he could be assigned a higher disability 
evaluation (30 percent) if he exhibited disfiguring scars of 
the head, face, or neck which were severe, especially if 
producing a marked or and unsightly deformity of the eyelids, 
lips, or auricles.  The residual scarring from the GSW is 
visible as noted by the hearing officer and at the most 
recent March 1998 examination.  However, a VA examiner 
described the veteran's scaring as only slightly distracting.  
The scar is relatively short, and does not involve the 
eyelids, lips or auricles.  The scars are not shown to be 
severely disfiguring and the scarring is not otherwise shown 
to be symptomatic or repugnant nor to cause any functional 
impairment.  Thus, a rating in excess of 10 percent is also 
not warranted pursuant to DC 7800.  

As to the nerve damage in the facial area, the Board notes 
that neurological examination in March 1998 was within normal 
limits.  Thus, DCs 8205 and 8207 are not for application in 
this case.  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1999), and notes that the veteran 
has not asserted that there are any such factors.  


ORDER

The claim for service connection for HTN secondary to service 
connected anxiety reaction is well grounded.

A rating in excess of 10 percent for a residual GSW scar of 
the left temporal area is denied.  


REMAND

Since the claim of entitlement to service connection for HTN 
as secondary to service-connected anxiety reaction is well 
grounded, VA has a duty to assist the veteran with the 
development of his claim.  

Under the circumstances, the Board believes that further 
development and clarification of matters of medical 
complexity is necessary.  Accordingly, the case is hereby 
REMANDED to the RO for the following actions:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The RO should attempt to obtain a 
copy of the opinion by Dr. Pamela Steele, 
M.D., M.P.H., Acting Director Medical 
Service, VHA, Cardiovascular Disease 
Service, dated August 14, 1995, and 
referred to in the rating action of July 
1996.  This document should be added to 
the claims file.  

3.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain whether the diagnosed HTN is 
either directly due to the veteran's 
service-connected anxiety reaction, or 
whether it has been aggravated by the 
service-connected anxiety, as outlined in 
38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439.  The examiner should 
review the claim file in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The examiner should 
clearly set forth a rationale for all 
opinions expressed, and the examiner 
should be requested to specifically 
comment on whether the opinions expressed 
by Dr. Steele and the VA examiner in 
March 1998 are actually in opposition to 
each other regarding a relationship 
between anxiety and HTN.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The RO should clearly 
consider secondary service connection and 
the dictates set forth in Allen, supra.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to clarify complex medical 
questions, resolve conflicting medical opinions, and to 
ensure a proper record for appellate review.  The Board 
intimates no opinions as to the eventual determination to be 
made.  The veteran and his representative are free to submit 
additional evidence and argument is support of the claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to adjudicate his claim 
and that his failure, without good cause to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 



